Exhibit21.1 Subsidiary Companies Name Jurisdiction Under WhichOrganized Percentage Owned Asta Funding, Inc. Delaware Asta Funding AcquisitionI, LLC Delaware % Asta Funding Acquisition II, LLC Delaware % Asta Commercial, LLC Delaware % Asta Funding.com, LLC Delaware % Palisades AcquisitionI, LLC Delaware % Palisades Acquisition II, LLC Delaware % Palisades Acquisition IV, LLC Delaware % CBC Settlement Funding, LLC Delaware % Computer Finance, LLC Delaware % Palisades Collection, LLC Delaware % Palisades Acquisition VIII, LLC Delaware % Option Card, LLC Colorado % Palisades Acquisition IX, LLC Delaware % VATIV Recovery Solutions LLC Texas % Palisades Acquisition X, LLC Delaware % Cliffs Portfolio AcquisitionI, LLC Delaware % Sylvan Acquisition I, LLC Delaware % Palisades Acquisition XI LLC Delaware % Palisades Acquisition XII LLC Delaware % Palisades Acquisition XIII LLC Delaware % Palisades Acquisition XIV LLC Delaware % Palisades Acquisition XV LLC Delaware % Palisades Acquisition XVI LLC Delaware % Palisades Acquisition XVII LLC Delaware % Palisades Acquisition XVIII LLC Delaware % LBLINY, LLC Delaware % Prestiga Funding, LLC Delaware % ASFI Litigation Holdings LLC Delaware % ASFI Pegasus Holdings, LLC Delaware % Pegasus Funding, LLC Delaware 80 % GAR Disability Advocates, LLC Delaware % EMIRIC LLC Delaware % Snappy Rent, LLC Delaware % Palisades Acquisition XIX, LLC Delaware % Palisades Acquisition XXII, LLC Delaware % Palisades Acquisition XXIII, LLC Delaware % Palisades XXIV SpA Delaware %
